UNITED STATES of America, Plaintiff-Appellee,

                                                       v.

      Jose Antonio RODRIGUEZ-MATOS, a.k.a. Jose Antonio Matos-Rodriguez, Defendant-Appellant.

                                                 No. 98-4741.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Sept. 17, 1999.

Appeal from the United States District Court for the Southern District of Florida. (No. 97-865-CR-SH),
Shelby Highsmith, Judge.

Before BIRCH and DUBINA, Circuit Judges, and SMITH*, District Judge.

          SMITH, District Judge:

          Jose Antonio Rodriguez-Matos ("Matos") was charged in a four count indictment with making

counterfeit currency in violation of 18 U.S.C. § 471,1 selling counterfeit currency in violation of 18 U.S.C.

§ 473,2 possessing counterfeit currency in violation of 18 U.S.C. § 472,3 and assaulting a Secret Service Agent




   *
    Honorable C. Lynwood Smith, Jr., U.S. District Judge for the Northern District of Alabama, sitting by
designation.
  1
    18 U.S.C. § 471 provides: "Whoever, with intent to defraud, falsely makes, forges, counterfeits, or alters
any obligation or other security of the United States shall be fined under this title or imprisoned not more than
fifteen years, or both."
   2
      18 U.S.C. § 473 provides:

                 Whoever buys, sells, exchanges, transfers, receives, or delivers any false, forged,
                 counterfeited, or altered obligation or other security of the United States, with the intent that
                 the same be passed, published, or used as true and genuine, shall be fined under this title or
                 imprisoned not more than ten years, or both.
   3
      18 U.S.C. § 472 provides:

                 Whoever, with intent to defraud, passes, utters, publishes, or sells, or attempts to pass, utter,
                 publish, or sell, or with like intent brings into the United States or keeps in possession or
                 conceals any falsely made, forged, counterfeited, or altered obligation or other security of
                 the United States, shall be fined under this title or imprisoned not more than fifteen years,
                 or both.
with a dangerous weapon (an automobile) in violation of 18 U.S.C. § 111(a).4 He was convicted of the first

three offenses by a jury, but acquitted of the assault charge. At sentencing the district court increased Matos'

base offense level two levels for possession of a firearm in connection with the offense of selling counterfeit

currency pursuant to United States Sentencing Guidelines ("Guidelines") § 2B5.1(b)(3), three levels for

assaulting a law enforcement officer with an automobile (the acquitted conduct) pursuant to Guidelines §

3A1.2(b),5 and two levels for recklessly creating a substantial risk of death or serious bodily injury to another

person during flight from the scene of the crime pursuant to Guidelines § 3C1.2. We affirm.

                                                   I. Background

           This case began when a confidential informant notified the Miami Field Office of the United States

Secret Service that Matos was producing counterfeit currency. The informant recorded a consensually

monitored telephone conversation on November 8, 1997, during which Matos agreed to sell sixty counterfeit

$20 bills for $300 in genuine currency. The deal thus arranged occurred later that same day under controlled

circumstances outside the informant's residence. Secret Service agents and officers of the Metro-Dade

County, Florida, Police Department surreptitiously observed Matos as he drove a gold-colored Mercedes

partially into the informant's driveway and sounded its horn. The informant walked from his house to the

automobile and handed an envelope containing $300 in genuine currency to Matos through the open driver's


      4
       18 U.S.C. §§ 111(a) provides that "whoever":

(1)        forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person designated in
           section 1114 of this title while engaged in or on account of the performance of official duties; or

(2)        forcibly assaults or intimidates any person who formerly served as a person designated in section
           1114 on account of the performance of official duties during such person's term of service, shall,
           where the acts in violation of this section constitute only simple assault, be fined under this title or
           imprisoned not more than one year, or both, and in all other cases, be fined under this title or
           imprisoned not more than three years, or both.
      5
     Matos objected in the district court to enhancement of his sentence under § 3A1.2(b) on the basis of
acquitted conduct. He does not raise that same issue here, and for good reason. We have held that "[r]elevant
conduct of which a defendant was acquitted nonetheless may be taken into account in sentencing for the
offense of conviction, as long as the government proves the acquitted conduct relied upon by a preponderance
of the evidence." United States v. Barakat, 130 F.3d 1448, 1452 (11th Cir.1997).

                                                         2
window, receiving in exchange an envelope containing $1,500 in counterfeit currency: i.e., the sixty

counterfeit $20 bills Matos had agreed to sell, plus a $300 "bonus" in fake Federal Reserve notes.

        As Matos began to back his vehicle from the driveway, an automobile occupied by two Secret Service

agents quickly moved into a position partially blocking the street. Plain-clothed Secret Service Agent

Edwardo Garcia stepped from the passenger door of that vehicle, placed his right hand on the waistband of

his pants—thereby drawing attention to his handgun and badge—extended his left hand in a manner

signifying "halt," and yelled "stop, police." Agent Garcia later testified that Matos at first "looked startled

and ... a bit surprised," but then, as Matos made "eye contact" with Garcia, his "expression turned to one of

anger, he turned the wheels [of his automobile] towards me ... gunned the engine ... and came right towards

me." Garcia used one hand to push off the hood of Matos' car as it sped by. One surveillance officer testified

to observing Garcia "bouncing" off the hood of Matos' automobile. Although not injured, Agent Garcia was

"pretty scared" for the "first time" in his career.

        Matos was pursued by Metro-Dade County police officers in two unmarked vehicles with flashing

blue lights. The chase extended some distance, beginning at 12th Avenue near its intersection with 29th

Street in Miami, and—after meandering several blocks northwardly, and then doubling back toward the

south—ending near 16th Avenue and 29th Street. In the course of it, Matos "ran stop signs, ... made right

turns at stop signs without stopping, ... drove in the opposite lanes or against oncoming traffic," sometimes

at "better than double the speed limit." At one point, Matos was observed throwing an object from the driver's

window of his automobile. A semiautomatic pistol with seven live rounds in the magazine later was

recovered at that location. Matos eventually was apprehended, but only after pursuing officers boxed his

automobile in a cul-de-sac from which there was no exit. Even then, Matos did not surrender peaceably, but

had to be subdued.

        A search of Matos' residence following arrest produced a Hewlett-Packard ink-jet color copier, paper,

paper trimmings, cutting utensils, and other tools of the counterfeiting trade. A genuine $20 Federal Reserve



                                                      3
note was found on the glass surface of the copy machine. Its serial numbers matched those on the bills sold

to the informant. Finally, an additional $720 in counterfeit Federal Reserve notes was seized. That amount,

when added to the $1,500 sold to the informant, yielded a total of $2,220 in counterfeit currency attributable

to Matos.

           Following Matos' conviction on the counterfeiting charges embraced in counts one through three of

the indictment, the investigative report prepared in anticipation of sentencing computed his base offense level

as 15, in accordance with Guidelines § 2B5.1(b)(2).6               The probation officer recommended three

enhancements: (1) a two level increase under § 2B5.1(b)(3) for Matos' possession of a firearm in connection

with the offense of selling counterfeit currency; (2) a three level upward adjustment under § 3A1.2(b) for

Matos' assault of Secret Service Agent Garcia; and (3) an additional two level increase under § 3C1.2 for

Matos' reckless operation of his motor vehicle during flight. The addition of these enhancements yielded an

"adjusted offense level" of 22. Three levels then were deducted pursuant to §§ 3E1.1(a) and (b)7 for Matos'


  6
   Matos was sentenced on April 29, 1998. Accordingly, the 1995 Manual applied. Guidelines § 1B1.11(a)
("The court shall use the Guidelines Manual in effect on the date that the defendant is sentenced."). The
guidelines for violations of 18 U.S.C. §§ 471, 472, and 473 are found in § 2B5.1, entitled "Offenses Involving
Counterfeit Bearer Obligations of the United States." Sub-section (a) provides for a base offense level of 9.
Sub-section (b)(1) directs that this base number should be increased "by the corresponding number of levels
from the table at § 2F1.1 (Fraud and Deceit)" when the face value of the counterfeit items exceeds $2,000.
One level thus was added to Matos' base offense level, because the aggregate amount seized ($2,220) was
more than $2,000, but less than $5,000. Guidelines §§ 2F1.1(b)(1)(B), (C). In Matos' case, however, the
determinative provision proved to be sub-section (b)(2), which provides that, "[i]f the defendant manufactured
or produced any counterfeit obligation or security of the United States, or possessed or had custody of or
control over a counterfeiting device or materials used for counterfeiting, and the offense level as determined
above is less than 15, increase to 15." Guidelines § 2B5.1(b)(2).
      7
       U.S.S.G § 3E1.1, entitled "Acceptance of Responsibility," reads as follows:

(a)        If the defendant clearly demonstrates acceptance of responsibility for his offense, decrease the
           offense level by 2 levels.

(b)        If the defendant qualifies for a decrease under subsection (a), the offense level determined prior to
           the operation of subsection (a) is level 16 or greater, and the defendant has assisted authorities in the
           investigation or prosecution of his own misconduct by taking one or more of the following steps:

                            (1) timely providing complete information to the government concerning his own
                            involvement in the offense; or

                                                          4
"acceptance of responsibility,"8 resulting in a "final offense level" of 19. That, together with Matos' criminal

history category of I, suggested a guidelines' sentencing range of thirty to thirty-seven months.

         Matos objected to all enhancements, but the district court overruled and sentenced him to concurrent

terms of thirty-seven months imprisonment on each count of conviction. On this appeal Matos asserts: the

district court erred by applying a § 2B5.1(b)(3) enhancement, because he did not use the firearm thrown from

his vehicle "in connection with" the offense of selling counterfeit currency; the district court erred by

applying an enhancement for reckless endangerment during flight under § 3C1.2; and, the district court's

imposition of enhancements under both § 3A1.2(b) and § 3C1.2 constitutes impermissible "double counting."




                         (2) timely notifying authorities of his intention to enter a plea of guilty, thereby
                         permitting the government to avoid preparing for trial and permitting the court to
                         allocate its resources efficiently,

                         decrease the offense level by 1 additional level.
     8
        Prior to trial, in statements given to law enforcement officers, Matos admitted his guilt of the
counterfeiting offenses. Matos also offered to plead guilty to those offenses following indictment, but he
always denied criminal culpability for the assault charge in Count Four. The government refused to limit its
prosecution, plea discussions ceased, and the case proceeded to a trial in which Matos maintained the same
stance: i.e., he admitted the counterfeiting offenses, but denied attempting to assault Secret Service Agent
Garcia. The jury acquitted Matos of the latter offense. For such reasons, the probation officer recommended
a full three level reduction for acceptance of responsibility. By accepting that recommendation, the district
court apparently concluded that Matos' case presented one of those "rare situations" discussed in Application
Note 2 of the Commentary to § 3E1.1, in which "a defendant may clearly demonstrate an acceptance of
responsibility for his criminal conduct even though he exercises his constitutional right to a trial": i.e.,

                          This adjustment is not intended to apply to a defendant who puts the government to
                 its burden of proof at trial by denying the essential factual elements of guilt, is convicted,
                 and only then admits guilt and expresses remorse. Conviction by trial, however, does not
                 automatically preclude a defendant from consideration for such a reduction. In rare
                 situations a defendant may clearly demonstrate an acceptance of responsibility for his
                 criminal conduct even though he exercises his constitutional right to a trial. This may occur,
                 for example, where a defendant goes to trial to assert and preserve issues that do not relate
                 to factual guilt (e.g., to make a constitutional challenge to a statute or a challenge to the
                 applicability of a statute to his conduct). In each such instance, however, a determination
                 that a defendant has accepted responsibility will be based primarily upon pre-trial statements
                 and conduct.

                                                       5
Following thorough review, we find no merit to defendant's second contention.9 Accordingly, we address

only the first and last issues.

                                                     II. Discussion

A.           The Firearm Enhancement Under § 2B5.1(b)(3)

             Application note 1 to § 2B5.1 explains that "[t]his guideline applies to counterfeiting of United States

currency and coins, food stamps, postage stamps, treasury bills, bearer bonds and other items that generally

could be described as bearer obligations of the United States, i.e., that are not made out to a specific payee."

Sub-section (a) provides that the "[b]ase offense level" for all such offenses is 9, while sub-section (b)

addresses those commonly occurring, "specific offense characteristics" deemed by the Sentencing

Commission to be most relevant to the determination of an offense level that most closely "fits" the crime

actually committed.10


  9
   See, e.g., United States v. Gonzalez, 71 F.3d 819, 836-37 (11th Cir.1996) (affirming § 3C1.2 enhancement
for defendant who operated vehicle in reverse, at a high rate of speed, on a residential street in an attempt to
escape arresting officers, because such conduct "exhibited a reckless disregard for the safety of the various
persons who resided on that street, as well as for the safety of those who might otherwise be present on that
street ") (emphasis supplied); United States v. Jones, 32 F.3d 1512, 1520 (11th Cir.1994) (high speed chase
on highway justified § 3C1.2 enhancement); United States v. Valdez, 146 F.3d 547, 554 (8th Cir.1998)
("[W]e do not interpret § 3C1.2 to require that a high speed chase occur at night, in an urban area, or that any
other vehicles actually ended up in harm's way.") (emphasis supplied); United States v. Conley, 131 F.3d
1387, 1390 (10th Cir.1997) (rejecting defendant's contention that the government must put forth some
evidence of imminent danger of injury or death to another person before § 3C1.2 applies).
     10
          "Specific offense characteristics," such as those described in § 2B5.1(b) or § 2K2.1(b) addressed infra,

                      represent the Sentencing Commission's attempt to consider "real offense" aspects of the
                      underlying offense.... The Guidelines state that, although they are "closer to a charge offense
                      [rather than a real offense] system," they

                              take account of a number of important, commonly occurring real offense elements
                              such as role in the offense, the presence of a gun, or the amount of money actually
                              taken, through alternative base offense levels, specific offense characteristics, cross
                              references, and adjustments.

                      U.S.S.G. Ch. 1, Pt. A, Intro. p.s. 4(a); see also U.S.S.G. § 1B1.3, comment. (discussing
                      consideration of relevant conduct in determining sentence). Specific offense characteristics
                      represent an integral part of the Guidelines' "return[ ] ... to an earlier philosophy that the
                      punishment should fit the crime...." ...

                                                            6
        The part pertinent to this case, § 2B5.1(b)(3), provides: "If a dangerous weapon (including a firearm)

was possessed in connection with the offense, increase by 2 levels. If the resulting offense level is less than

level 13, increase to level 13." (Emphasis added.) Neither the text of that guideline nor the commentary to

it defines what the Sentencing Commission intended by its use of the phrase, "in connection with."

Moreover, this court has not previously addressed the relationship that must exist between a firearm and a

counterfeiting offense for the § 2B5.1(b)(3) enhancement to apply.

        For his part, Matos urges this court to follow by analogy the Fifth Circuit's decision in United States

v. Fadipe, 43 F.3d 993 (5th Cir.1995), where that court construed the same "in connection with" phrase, but

as it is used in the context of § 2K2.1(b)(5), discussed infra.

        The government, on the other hand, argues that this court should reason by analogy from our own

decision in United States v. Young, 115 F.3d 834 (11th Cir.1997), cert. denied, --- U.S. ----, 118 S.Ct. 727,

139 L.Ed.2d 666 (1998), where we construed the same phrase in the context of § 4B1.4(b)(3)(A), pertaining

to armed career criminals. For the reasons articulated below, we find the government's argument more

compelling.

        The Fifth Circuit's decision in Fadipe grew from the following facts. The defendant submitted a

credit application containing false information to a Texas bank. An attentive bank official reviewed the

application, concluded it was fraudulent, and contacted the United States Secret Service. Secret Service

agents thereafter conducted a controlled delivery of bank checks to the defendant's apartment. He was

arrested after retrieving the checks from his mailbox, as he drove from the apartment complex. Arresting

officers "recovered a loaded gun from the front passenger area of Fadipe's automobile," together with

"numerous applications for loans from various banks, records containing the personal and financial history

of various individuals and other materials which could be used in bank fraud schemes." Id. at 994. Following




        United States v. Condren, 18 F.3d 1190, 1198 (5th Cir.) (case citations omitted) (emphasis supplied),
        cert. denied, 513 U.S. 856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994).

                                                       7
the defendant's conviction for bank fraud11 and unlawful possession of a firearm by an illegal alien,12 the

district court enhanced his base offense level pursuant to § 2K2.1(b)(5).

           Section 2K2.1 of the Guidelines pertains to federal offenses involving "Unlawful Receipt, Possession,

or Transportation of Firearms or Ammunition; Prohibited Transactions Involving Firearms or Ammunition."

Sub-section (b)(5) provides that:

                   If the defendant used or possessed any firearm or ammunition in connection with another
           felony offense; or possessed or transferred any firearm or ammunition with knowledge, intent, or
           reason to believe that it would be used or possessed in connection with another felony offense,
           increase by 4 levels. If the resulting offense level is less than level 18, increase to level 18.

Guidelines § 2K2.1(b)(5) (emphasis added). The Fifth Circuit reversed, saying:

                  As a matter of law, we hold that the undisputed facts in this case fail to prove that the gun
           was used "in connection with" the bank fraud felony.... The undisputed facts show no connection
           between the gun and Fadipe's bank fraud crime other than that the gun was present in Fadipe's
           automobile, along with other tools of Fadipe's bank fraud trade, when the checks were retrieved. The
           enhancement under U.S.S.G. § 2K2.1(b)(5) was improper.

Id. (citation omitted).

           The panel deciding Fadipe distinguished its holding from an earlier Fifth Circuit decision in United

States v. Condren, 18 F.3d 1190 (5th Cir.), cert. denied, 513 U.S. 856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994),

which had affirmed enhancement of a drug felony sentence under the same Guidelines section for a revolver

found in the drawer of a desk in the defendant's bedroom. (The significance of that fact lay under another:

police officers also found two rocks of crack cocaine and 33 grams of marijuana seed on the top of that same

desk.) See Condren, 18 F.3d at 1191. The Fadipe court differentiated Condren as follows:

           This court took notice [in Condren ] of the fact that "theft is a close and ever present partner of illegal
           drugs," and therefore upheld the trial court's finding that the gun was kept by the defendant to "help
           him protect his drug-related activities." Id. at 1198-1200. We approved the connection between the
           gun and the felony based on the mere presence of the gun, because it could be assumed from the
           gun's presence alone that the gun was to be used "in connection with" the felony as a method of
           protection of the felonious activity. This court [in Condren also] thought this interpretation of
           U.S.S.G. § 2K2.1(b)(5) comported with the intent of the Guidelines to address the "real and obvious


   11
        18 U.S.C. § 1344.
   12
        18 U.S.C. § 922(g)(5).

                                                           8
        increase in the risk of violence" which exists whenever guns and drugs are found together. Id. at
        1199.

                In this case, the checks which Fadipe received in the controlled delivery had his name, phone
        number and address on them. It is not reasonable to assume that Fadipe had the gun present to
        prevent their theft. The presence of a gun near instruments of bank fraud does not create the same
        automatic increase in the danger of physical violence that exists when drugs and guns are present
        together.

Fadipe, 43 F.3d at 994-95 (quoting United States v. Condren, 18 F.3d 1190 (5th Cir.), cert. denied, 513 U.S.

856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994)).13

        Matos asks this court to construe § 2B5.1(b)(3) in an analogous manner, and to hold that the mere

presence of a firearm in the automobile used by him to deliver counterfeit currency is not sufficient to show

a "connection" between that handgun and the bogus currency sold to the informant. He argues that such

circumstances do not create the same risk of violence that exists when guns and drugs are mixed.

        There are distinctions between the facts of Fadipe and this case which require comment. The

defendant in Fadipe was convicted of bank fraud, in violation of 18 U.S.C. § 1344. That offense was




  13
     We note that the Fifth Circuit's decision in Condren—which the Fadipe panel set to one side, and Matos
would have this court to ignore as inapposite, as addressing only the increased risk of violence arising from
the dangerous mix of guns and drugs—does not appear on careful reading to be so narrow. For example, the
Condren court observed that " § 2K2.1(b)(5) mandates an enhancement even if the defendant only possesses
a firearm in connection with any other felony." Condren, 18 F.3d at 1196 (emphasis in original). The
Condren court emphasized that observation in a subsequent footnote: "We reiterate that the enhancement is
required not only for use, but also simply for possession, of a firearm in connection with another felony.
U.S.S.G. § 2K2.1(b)(5)." Condren, 18 F.3d at 1197 n. 19 (emphasis in original).

                 Further, this court has cited Condren on at least three occasions as manifesting the Fifth
        Circuit's adoption of a simple possession test for determining when an enhancement is proper under
        Guidelines sections containing the same "in connection with" phrase at issue here. United States v.
        Young, 115 F.3d 834, 836-37 & n. 3 (11th Cir.1997) (citing Condren as adopting a "possession" test);
        United States v. Gainey, 111 F.3d 834, 837 (11th Cir.1997) (citing Condren as holding "that mere
        possession of a firearm in connection with another felony qualifies the defendant" for enhancement
        of his base offense level under either Guidelines § 2K2.1(b)(5) or § 4B1.4(b)(3)(A)); United States
        v. Whitfield, 50 F.3d 947, 948 (11th Cir.) (construing Condren as "apply[ing] a more lenient nexus
        by analogy to U.S.S.G. § 2D1.1(b)(1), [and] holding that 'the enhancement is required not only for
        use, but also simply for possession, of a firearm in connection with another felony' " (emphasis in
        original)), cert. denied, 516 U.S. 889, 116 S.Ct. 234, 133 L.Ed.2d 163 (1995); see also United States
        v. Flennory, 145 F.3d 1264, 1269-70 (11th Cir.1998).

                                                     9
completed upon delivery of a credit application containing false information to the Texas bank.14 The firearm

subsequently found in the front passenger area of Fadipe's automobile was not connected with that act.

Moreover, the checks which Secret Service agents caused to be delivered to Fadipe's apartment "had his

name, phone number and address on them." Fadipe, 43 F.3d at 994. For such reasons, the Fifth Circuit

concluded it was "not reasonable to assume that Fadipe had the gun present to prevent their theft." Id.

(emphasis added). In contrast, the offense of selling counterfeit currency in violation of 18 U.S.C. § 473 was

completed only when Matos delivered fake Federal Reserve notes to the confidential informant.15 Moreover,

the counterfeit notes sold by Matos had no distinguishing characteristics. As a consequence, it is reasonable

to assume that Matos had the gun present to prevent their theft, a point to which we shall return momentarily.

           We find our own decision in United States v. Young, 115 F.3d 834 (11th Cir.1997), cert. denied, ---

U.S. ----, 118 S.Ct. 727, 139 L.Ed.2d 666 (1998), to be more instructive. The defendant there was found

guilty of being a convicted felon in possession of a firearm.16 The district court sentenced him as an armed


   14
        See 18 U.S.C. § 1344, providing that:

                            Whoever knowingly executes, or attempts to execute, a scheme or artifice—

                            (1) to defraud a financial institution; or

                            (2) to obtain any of the moneys, funds, credits, assets, securities, or other property
                            owned by, or under the custody or control of, a financial institution, by means of
                            false or fraudulent pretenses, representations, or promises;

                   shall be [guilty of a federal offense].
   15
        See note 2 supra.
   16
        The grand jury's indictment charged that James R. Young

                   did knowingly possess in and affecting commerce, a firearm described as a Remington bolt
                   action rifle, Model 700, 270 caliber, serial number A6632175, and rounds of .22 caliber
                   ammunition, which had been transported in interstate commerce in violation of Title 18,
                   United States Code, Sections 922(g), and 924(e).

           United States v. Young, 115 F.3d 834, 836 n. 2 (11th Cir.1997). The substantive section upon which
           that charge was based, 18 U.S.C. § 922(g)(1), provides in pertinent part that it "shall be unlawful for
           any person—(1) who has been convicted in any court of[ ] a crime punishable by imprisonment for

                                                        10
career criminal under § 4B1.4(b)(3)(A), based upon its determination that Young had stolen a rifle during

the commission of a burglary and, accordingly, had possessed the firearm "in connection with" that offense,

a "crime of violence."17 Young, 115 F.3d at 836. The burglary in which Young had stolen the rifle occurred

more than a year before his arrest on the federal charge of being a convicted felon in possession of a firearm.

Even so,

              the Government presented evidence that the rifle possessed by Young was stolen from Mr.
              Anderson's home; that Young's fingerprints were found on the windowsill of Mr. Anderson's home
              where the burglar made his entrance; that the exterminator who sprayed Young's apartment saw the
              rifle in Young's attic several months after the burglary; and that Kristi S. [a fourteen-year-old
              runaway who had lived with Young] saw the rifle in the attic on two separate occasions following
              the burglary. This evidence is sufficient to place Young at Anderson's residence on the date of the
              burglary.

Id. at 838. Guidelines § 4B1.4(b), used as the basis for computing Young's base offense level as "an armed

career criminal," reads as follows:

(b)           The offense level for an armed career criminal is the greatest of:

(1)           the offense level applicable from Chapters Two and Three; or

(2)           the offense level from § 4B1.1 (Career Offender) if applicable; or

(3)           (A) 34, if the defendant used or possessed the firearm or ammunition in connection with a crime of
              violence or controlled substance offense, as defined in § 4B1.2(1), or if the firearm possessed by the
              defendant was of a type described in 26 U.S.C. § 5845(a); or

                               (B) 33, otherwise. [Emphasis added.]

The district court applied sub-section (b)(3)(A). Young appealed, contending "the district court erred in


              a term exceeding one year ... to receive any firearm or ammunition which has been shipped or
              transported in interstate or foreign commerce." In addition, 18 U.S.C. § 924(e)(1) provides:

                              In the case of a person who violates section 922(g) of this title and has three previous
                      convictions by any court referred to in section 922(g)(1) of this title for a violent felony or
                      a serious drug offense, or both, committed on occasions different from one another, such
                      person shall be fined not more than $25,000 and imprisoned not less than fifteen years, and,
                      notwithstanding any other provisions of law, the court shall not suspend the sentence of, or
                      grant a probationary sentence to, such person with respect to the conviction under section
                      922(g).
      17
           18 U.S.C. § 924(e)(2)(B)(ii) defines the term "violent felony" as including the crime of burglary.

                                                           11
sentencing him as an armed career criminal under U.S.S.G. § 4B1.4(b)(3)(A) because [his] possession of the

firearm was not 'in connection with' the burglary...." Id. at 836. This court affirmed, holding "the firearm

stolen in the burglary was possessed 'in connection with' that burglary." Id. (emphasis in original). We

reached that conclusion by affording the phrase "in connection with" an expansive construction, in effect

holding that it did not matter whether Young had entered the dwelling with the gun in his hand, or obtained

it while burglarizing the house, as a fruit of the crime. See id. at 836-38; see also United States v. Guerrero,

5 F.3d 868, 873 (5th Cir.1993) ("If armed burglars encounter the occupants of a home or law enforcement

officials, it makes little difference how the burglars obtained their firearms."), cert. denied, 510 U.S. 1134,

114 S.Ct. 1111, 127 L.Ed.2d 422 (1994).

        Of more importance to the present appeal, however, is the fact that in Young we rejected a more

restrictive test adopted by some of our sister circuits, the so-called "facilitation test."

                 Young urges this court to adopt, by analogy, the reasoning of other circuits which have
        addressed the "in connection with" language in U.S.S.G. § 2K2.1(b)(5). These circuits hold that the
        "in connection with" language requires more than mere use or possession. These circuits hold that
        the "in connection with" requirement is satisfied only when the firearm serves a purpose related to
        the crime; its presence or involvement must not be the result of accident or coincidence. United
        States v. Wyatt, 102 F.3d 241, 247 (7th Cir.1996); United States v. Nale, 101 F.3d 1000, 1003 (4th
        Cir.1996); United States v. Thompson, 32 F.3d 1, 7 (1st Cir.1994); United States v. Routon, 25 F.3d
        815, 819 (9th Cir.1994); United States v. Gomez-Arrellano, 5 F.3d 464, 466-67 (10th Cir.1993).
        These cases applied the definition of "in relation to" in 18 U.S.C. § 924(c), as interpreted by the
        Supreme Court in Smith v. United States, 508 U.S. 223, 238, 113 S.Ct. 2050, 2058, 124 L.Ed.2d 138
        (1993), and held that a weapon is used "in connection with" an offense under § 2K2.1 if the weapon
        facilitated or potentially facilitated the felonious conduct. Thompson, 32 F.3d at 7; Routon, 25 F.3d
        at 819; Gomez-Arrellano, 5 F.3d at 466-67.

                 We conclude that the Fifth Circuit's interpretation of Smith [in Guerrero, 5 F.3d at 872-73,
        holding that the phrase "in connection with" should be given an expansive interpretation, according
        to its ordinary and natural meaning,] is more accurate and pertinent to the issue presented here.
        Accordingly, we decline to follow the other circuits' rationales which defined the language of §
        2K2.1....

Young, 115 F.3d at 838.

         We are unable to discern any principled reason why we should follow a path of reasoning different

from that marked by our decision in Young, when attempting to arrive at the construction that should be



                                                       12
accorded the same "in connection with" phrase found in § 2B5.1(b)(3). As we discussed earlier, in contrast

to the circumstances addressed by the Fifth Circuit in Fadipe, it is reasonable to conclude here that Matos

possessed the pistol to prevent theft during a close, face-to-face, hand-to-hand encounter with a person he

apparently did not know well. The district court said as much when overruling Matos' objection to this

enhancement.

                With regard to the matter of the firearm, first of all, I agree with the Fifth Circuit [in
        Guerrero ].... And the Court finds that the gun was ... indeed possessed in connection with the
        offense of conviction.

                In that regard, the Court has no difficulty in recognizing the fact that the defendant at the
        time he entered into the agreement to deliver the counterfeit money was quite aware, at least he
        thought he was dealing with someone else who was willing to break the law and if the one he was
        dealing with was willing to break the law in order to obtain counterfeit money, perhaps he needed
        some protection in that regard, to protect his merchandise, if you will.

                 And thus, he took a firearm along with him to guard against the potential that his other ...
        partner in crime ... might very well be inclined to conclude the deal without handing over the three
        hundred dollars in legitimate currency.

Matos reinforced this conclusion following arrest, when he sought to explain his high-speed flight by saying

he felt he was "going to be robbed."

         Of course, the district court's factual findings on disputed sentencing issues are scrutinized only for

clear error, United States v. Gonzalez, 71 F.3d 819, 836 (11th Cir.1996), but its interpretation and application

of the Sentencing Guidelines are reviewed de novo. United States v. Delgado, 56 F.3d 1357, 1363 (11th

Cir.1995), cert. denied, 516 U.S. 1049, 116 S.Ct. 713, 133 L.Ed.2d 667 (1996). In that regard, we cannot say

either that the district court's factual conclusions concerning Matos' possession of the firearm were clearly

wrong, or that it was error to assess a two level enhancement pursuant to § 2B5.1(b)(3) under the

circumstances of this case.

B.      The Double Counting Issue

         Matos also contends the district court erred by applying both a three level enhancement under §




                                                      13
3A1.2(b) for assaulting an officer during flight,18 and a two level enhancement under § 3C1.2 for reckless

endangerment during flight.19 He argues this constitutes "double counting."

             "Impermissible double counting occurs only when one part of the Guidelines is applied to increase

a defendant's punishment on account of a kind of harm that has already been fully accounted for by

application of another part of the Guidelines." United States v. Alexander, 48 F.3d 1477, 1492 (9th Cir.)

(citation and internal quotation marks omitted), cert. denied, 516 U.S. 878, 116 S.Ct. 210, 133 L.Ed.2d 142

(1995).

             This court reviews de novo a double counting claim. United States v. Aimufua, 935 F.2d 1199, 1200

(11th Cir.1991). "Double counting during sentencing is permissible if the Sentencing Commission intended

the result, and if the result is permissible because each section concerns conceptually separate notions related

to sentencing." United States v. Adeleke, 968 F.2d 1159, 1161 (11th Cir.1992) (citations and internal

quotation marks omitted).

              Further, this court presumes the Sentencing Commission intended to apply separate guideline

sections cumulatively, unless specifically directed otherwise. United States v. Stevenson, 68 F.3d 1292, 1294

(11th Cir.1995); see also Aimufua, 935 F.2d at 1200. It is this last proposition that forms the major premise

of Matos' double counting argument. He asserts the commentary to § 3C1.2 clearly directs that a two level

enhancement for reckless endangerment should not have been imposed.

                      Do not apply this enhancement where the offense guideline in Chapter Two, or another
             adjustment in Chapter Three [e.g., § 3A1.2(b) ], results in an equivalent or greater increase in offense
             level solely on the basis of the same conduct.



   18
     Guidelines § 3A1.2(b), pertaining to "Official Victim[s]," directs that a defendant's base offense level
be increased by 3 levels "[i]f ... during the course of the offense or immediate flight therefrom, the defendant
or a person for whose conduct the defendant is otherwise accountable, knowing or having reasonable cause
to believe that a person was a law enforcement or corrections officer, assaulted such officer in a manner
creating a substantial risk of serious bodily injury...."
        19
      U.S.S.G § 3C1.2, entitled "Reckless Endangerment During Flight," provides: "If the defendant
recklessly created a substantial risk of death or serious bodily injury to another person in the course of fleeing
from a law enforcement officer, increase by 2 levels."

                                                           14
Guidelines § 3C1.2, Comment., Application Note 1 (emphasis supplied).

         The Fourth Circuit opined in United States v. Sloley, 19 F.3d 149, 154 (4th Cir.1994), that "[i]f both

§ 3A1.2(b) and § 3C1.2 apply to a defendant, the court must apply only the former and increase the offense

level by three levels." We do not find that pronouncement persuasive for two independent reasons and,

therefore, reject it for application in this circuit. First, the statement is dictum. The district court in Sloley

had applied only § 3A1.2(b) and, accordingly, the Fourth Circuit was not presented a controversy in which

it was necessary to determine whether it is possible to add additional levels under § 3C1.2. Second, as the

Seventh Circuit observed in United States v. Swoape, 31 F.3d 482, 483 (7th Cir.1994), the Fourth Circuit's

gratuitous pronouncement in Sloley simply "is wrong."

        The fourth circuit quoted from comment 1 to § 3C1.2, which says: "Do not apply this enhancement
        where ... another adjustment in Chapter Three ... results in an equivalent or greater increase in offense
        level solely on the basis of the same conduct." The Sentencing Commission included a vital
        qualifier—"solely on the basis of the same conduct"—that disappeared from the fourth circuit's
        summary of its conclusion. It is the Sentencing Commission's understanding of its rules, and not an
        incomplete summary by a court of appeals, that governs here. Stinson v. United States, 508 U.S. 36,
        113 S.Ct. 1913, 123 L.Ed.2d 598 (1993)....

Swoape, 31 F.3d at 483.20

        Specifically, therefore, the issue confronting this court is whether enhancements under both §

3A1.2(b) and § 3C1.2 were levied upon Matos "solely on the basis of the same conduct." If so, then Matos

is correct: it is impermissible double counting. We have not been aided in our decision by the court below,

however, because the district court did not address Matos' double counting objection during sentencing.

Moreover, this court has not previously addressed the cumulative imposition of enhancements under the same

Guidelines sections. Even so, four circuits, not counting the Fourth, have spoken to the issue, and it is to

those decisions that we now turn for guidance.

  20
     The "commentary in the Guidelines Manual that interprets or explains a guideline is authoritative unless
it violates the Constitution or a federal statute, or is inconsistent with, or a plainly erroneous reading of, that
guideline." Stinson v. United States, 508 U.S. 36, 38, 113 S.Ct. 1913, 1915, 123 L.Ed.2d 598 (1993).
Further, "the Guidelines bind judges and courts in the exercise of their uncontested responsibility to pass
sentence in criminal cases." Mistretta v. United States, 488 U.S. 361, 391, 109 S.Ct. 647, 665, 102 L.Ed.2d
714 (1989).

                                                        15
        The Sixth Circuit held in United States v. Hayes, 135 F.3d 435 (6th Cir.1998), that the cumulative

application of enhancements under both § 3A1.2(b) and § 3C1.2 to the computation of the offense level of

a defendant who pled guilty to two counts of unlawful possession of cocaine with the intent to distribute, and

no contest to a charge of assaulting a law enforcement officer, was impermissible double counting. The

underlying facts of Hayes bear a superficial resemblance to the present case. In Hayes, for example,

plain-clothed Chattanooga, Tennessee police officers and DEA agents, driving unmarked vehicles, moved

from surveillance positions in a residential neighborhood to arrest the defendant, who then was seated behind

the steering wheel of his own automobile. DEA Agent Hinton exited his vehicle, "drew his weapon, and,

standing behind the car door, yelled, 'Get out of your vehicle. Police.' " Id. at 436. The defendant did not

obey, but instead

        "punched" the accelerator and the car accelerated at a high speed, aimed directly at Agent Hinton.
        Hinton screamed, "stop" and jumped back into the unmarked Maxima. Defendant's vehicle hit
        Hinton's car door, and the door struck Hinton on the shoulder and leg as he jumped into his car. The
        impact shook the car, and Officer McPherson was knocked out of the car. After sideswiping the
        Maxima, defendant continued to drive ahead. Two or three car lengths later, he crashed head-on into
        a third unmarked police car, a white Lincoln Continental. Defendant was promptly arrested. Officer
        McPherson then heard a child crying from defendant's vehicle; when he looked into the car, he found
        a five- or six-year old boy lying on the floor of the car with his nose and mouth bleeding. Officer
        McPherson immediately called for an ambulance....

Id. at 436-37. The district court imposed a three level enhancement under § 3A1.2(b) for the defendant's

assault of Agent Hinton when his vehicle struck Hinton's car door, and an additional two levels under § 3C1.2

for the defendant's creation of "a substantial risk of death or serious bodily injury to the young boy riding in

his car when he accelerated in an attempt to flee police." Id. at 437. The Sixth Circuit reversed, saying the

same conduct was the sole basis for both enhancements.

                 We see no sensible way to distinguish the conduct that formed the basis for the two
        enhancements. Defendant sought to escape from the police by punching his car's accelerator. This
        single, uninterrupted act resulted in injury to a law enforcement officer and put a young child in
        danger. Defendant's conduct risked harm to two different individuals, but the underlying conduct
        was the same, namely the rapid acceleration of defendant's car in the direction of other occupied
        vehicles. To suggest that the conduct that caused the assault of Hinton was different from that which
        placed the young child in danger would be "an artificial and unrealistic division of a single
        uninterrupted course of conduct into separate events." ... We, therefore, hold that the District Court


                                                      16
        erred....

Id. at 438 (citation omitted).

        In United States v. Swoape, 31 F.3d 482 (7th Cir.1994), on the other hand, the Seventh Circuit held

that a defendant found guilty of armed bank robbery properly received a three level enhancement under §

3A1.2(b) because he shot three police officers, and an additional two level enhancement under § 3C1.2

because he recklessly endangered many civilians during a high-speed chase and shootout with police in a

restaurant parking lot.

                C. Bret Swoape entered a bank, leveled a shotgun at a teller, and demanded money. He
        directed all of the bank's employees to lie on the floor, leapt the counter, and scooped up more than
        $12,500 before fleeing in a stolen car. Soon he switched to another stolen car, which loses the police
        in the movies but not always in real life. A police car took up pursuit, caught Swoape at a roadblock,
        and pushed his car into a ditch. Swoape bounded out, shot the officer, and got his car back under
        way. By now several additional patrol cars were in the hunt. After a high-speed chase through a
        populated area, an officer rammed Swoape's car, which swerved into the parking lot of a McDonald's
        restaurant. There Swoape made a stand, firing his shotgun and hitting two more officers. Before he
        could reload, the remaining officers took him into custody.

Id. The Seventh Circuit succinctly held these events were "different conduct, making cumulative adjustments

appropriate.... This is not double counting." Id. at 483.

        In like manner, the Eighth Circuit held that a district court properly increased the offense level of a

defendant convicted of drug-related offenses under § 3A1.2(b) "for assaulting a police officer when he

rammed his car into a police roadblock," and also under § 3C1.2 "for his chase-related conduct that created

a risk of serious injury to other drivers and pedestrians." United States v. Miner, 108 F.3d 967, 970 (8th

Cir.1997).

        Finally, in United States v. Alexander, 48 F.3d 1477, 1493 (9th Cir.), cert. denied, 516 U.S. 878, 116

S.Ct. 210, 133 L.Ed.2d 142 (1995), the Ninth Circuit held that it was not duplicative to accumulate

enhancements under both § 3A1.2(b) and § 3C1.2 when computing the offense levels of defendants who had

fired shots at pursuing police officers during the course of a high-speed chase from the location of an armed




                                                     17
bank robbery.21

        The present case is distinguishable from Swoape and Alexander, because the defendants in those

cases received enhancements under § 3A1.2(b) for assaulting officers by shooting at them. Although Matos

may fail to appreciate the irony, his case is most like Hayes, which conversely persuades us that it was

appropriate for the district court to impose cumulative enhancements under both § 3A1.2(b) and § 3C1.2.

        Matos' conduct did not occur in a small area of only "two or three car lengths," or in a brief expanse

of time. Rather, Matos' assault of Agent Garcia was separated temporally and spatially from his subsequent,

reckless conduct in leading police officers on a high speed chase. This was not a single, uninterrupted event.

The enhancements were not levied "solely on the basis of the same conduct."

        Accordingly, the judgment and sentence of the district court are

        AFFIRMED.




  21
    See United States v. Alexander, 48 F.3d 1477, 1493 (9th Cir.) (footnote omitted), cert. denied, 516 U.S.
878, 116 S.Ct. 210, 133 L.Ed.2d 142 (1995), where the court said:

                  Punishment for the shots fired by the defendants while fleeing from the scene of the crime
                  was imposed by virtue of the official victim enhancement, § 3A1.2(b). Moreover, the
                  official victim enhancement reflected not only the shooting, but also the fact that the
                  defendants in the Camaro almost ran over a motorcycle officer during their attempted
                  getaway....

                          ...

                  [T]he reckless endangerment provision [§ 3C1.2] applied not only because shots were fired
                  during the attempted getaway, but also because of the risk of injury to civilians caused by
                  the high-speed chase and by the defendants' serious violations of other traffic laws. There
                  was no double counting.

                                                     18